Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1-20 are currently pending.
2.	Claims 1, 9, and 17 are currently amended.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3, 8-9, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian (US 20190166172 A1), in view of Esposito (US 20180047294 A1), and in further view of Gong (US 20180330624 A1).
7.	Regarding Claim 1, Kurian teaches receiving, from an input device, a request for a dataset (Kurian: [0012] and [0039] "In an exemplary embodiment, the system receives a plurality of data elements [acquire data] encapsulated in a plurality of sub-wrappers." Also, "Intake engine 150 may be configured to gather requests [request for dataset] received from clients 110 for further processing by other components of system 100.");
Generating a plurality of sub-requests for receiving, from the avionics server, a corresponding plurality of partial datasets of the dataset (Kurian: [0009] and [0014] "In some embodiments, the system is configured to gather a number of requests, encapsulate each of the requests in a wrapper, split each of the encapsulated requests into sub-requests that are encapsulated in sub-wrappers [partial datasets of dataset], group the encapsulated sub-requests based on some attributes, and send the groups of encapsulated sub-requests to relevant data repositories."   Also, "For example, splitting a request into sub-requests [generation plurality of sub-requests] may enable parallel processing of the sub-requests, thereby reducing processing time for the request. The splitting breaks down a large-size request into multiple small-size sub-requests [partial datasets].");
	Transmitting the plurality of sub-requests to a corresponding plurality of instances of the avionics server, wherein each instance of the plurality of instances includes the dataset (Kurian: [0014] "Transmission of the small-size sub-requests [plurality of sub-requests] to multiple data repositories [plurality of instances] over a network, instead of sending duplicates of the large-size request, facilitates conserving computing resources.");
Generating identifications for each of the plurality of partial datasets… (Kurian: [0009] and [0045] "The identifier associated with the wrapper may comprise a number of components, and each component of the identifier shares an aspect of the identifier [generate identifier]. Each component of the identifier is associated with a sub-wrapper of the wrapper."  Also, "An identifier 204 [generating identifications] associated with a wrapper 206 may comprise any identifying scheme including, but not limited to, an agent, a tag, a matrix, a string, a header, or a footer. In some embodiments, a wrapper 206 is split into a plurality of sub-wrappers 210 [plurality of partial data]. An identifier 204 associated with the wrapper may comprise a plurality of components 208, and each component of the identifier is associated with a sub-wrapper of the wrapper.");
Cross-checking the identifications for each of the plurality of partial datasets… (Kurian: [0054] and [0068] "An examination engine may be configured to examine a request 202, a sub-request 212, or a data element 304 [for each partial dataset] for consistency and/or integrity [cross check identifications]. In some embodiments, the examination engine may examine a request 202, a sub-request 212, or a data element 304 and find a data loss or data corruption."  Also, "At step 608, requesting processing system 140 combines the first subset of data elements based on the unique association between the components of the first identifier [cross check identifications]."); 
Based on the cross-checking the identifications for each of the plurality of partial datasets, assembling the plurality of partial datasets into a single dataset (Kurian: [0051] "Combining engine 158 may then assign these data elements associated with the components of the identifier to a group. In some embodiments, combining engine 158 combines the data elements [assembled plurality of data] in the group associated with the components of the identifier... Combining engine 158 may then combine the three data elements [assemble into single dataset] by attaching the second data element to the first data element, and attaching the third data element to the second data element. This allows the system not to temper with the data elements but still have an ability to reassemble the data elements encapsulated in the sub-wrappers.");
Determining an identification of the assembled single dataset… (Kurian: [0012] "The system may continue identifying any other data elements associated with components of the first identifier and assign the identified data elements to the first group of data elements. Then, the system combines the first group of data elements based a unique association between the components of the first identifier [identifier of assembled single dataset].");
Cross-checking the identification of the… dataset with the identifications for each of the plurality of partial datasets… (Kurian: [0052], [0054], and [0072] "In one exemplary embodiment, combining engine 158 combines two or more data elements 304 encapsulated in sub-wrappers 306 in response to two or more sub-requests 212 of a request 202. Detaching engine 160 may remove the sub-wrappers from these data elements. Note that detaching engine 160 does not temper with the data within the data elements. This allows the system to have an ability to reassemble the data elements encapsulated in the sub-wrappers, while not tampering with the data within the data elements."  Also, "An examination engine may be configured to examine a request 202, a sub-request 212, or a data element 304 for consistency and/or integrity [cross check identifications]. In some embodiments, the examination engine may examine a request 202, a sub-request 212, or a data element 304 and find a data loss or data corruption."  Also, "At step 616, requesting processing system 140 sends the combined first subset of data element [after identification] to a first requestor that requested these data elements.")
And based on the cross-checking the identifications of the… dataset, transmitting the single dataset to the input device (Kurian: [0011] and [0012] "The system described in the present application further provides a technical solution that enables the system to group and combine requested data elements, while securing the data elements during storage and transmission [transmit single dataset] over the network."  Also, “The system may subsequently remove the sub-wrappers from the data elements in the first group of data elements [single dataset], and send [transmit] the combined first group of data elements to a relevant requestor [input device].”).
	Kurian fails to explicitly teach a computer-implemented method for acquiring data from an avionics server, the method comprising: generating identifications for each of the plurality of partial datasets, wherein each identification of the identifications is a cyclic redundancy code generated based on the whole of the dataset; cross-checking the identifications for each of the plurality of partial datasets by determining whether the identifications of each of the plurality of partial datasets are identical; determining an identification of the assembled single dataset, wherein the identification of the assembled single dataset is a cyclic redundancy code generated based on the whole of the assembled single dataset; cross-checking the identification of the assembled single dataset with the identifications for each of the plurality of partial datasets by determining whether the -2-Application No.: 16/831,289Attorney Docket No.: 00194-0209-00000identification of the assembled single dataset and the identifications for each of the plurality of partial datasets are identical.
	However, in the same field of endeavor, Esposito teaches a computer-implemented method for acquiring data from an avionics server, the method comprising (Esposito: [0023] and [0057] "In some examples, in addition to or instead of air traffic data, data aggregating system 150 may also receive weather data downlinked [acquiring data] from aircraft 10-32. Data aggregating system 150 receives data, such as weather data and additional air traffic data, from non-aircraft data sources 40, 42, 44, 60, illustratively including a weather satellite 40, a weather balloon 42, a ground-based weather radar station 44, and additional non-aircraft data sources 60, in the example of FIG. 1."  Also, "Data aggregating system 150 may process incoming data and outgoing data via communication interface 108, which may include interface subsystems for managing data communication with external resources such as datalink station 142 [acquire data from avionics server] and datalink service 140, and one or more public and/or private networks such as the Internet 99."): 
Generating identifications for each of the plurality of partial datasets, wherein each identification of the identifications is… generated based on the whole of the dataset (Esposito: [0073] "Data aggregation module 216 is configured to aggregate or combine air traffic data and potentially also weather data from one or more aircraft, such as any one or more of aircraft 10-32 and non-aircraft data sources 40-60, into an aggregated air traffic data set or aggregated air traffic data and weather data set [identification based on whole dataset]."); 
Cross-checking the identifications for each of the plurality of partial datasets by determining whether the identifications of each of the plurality of partial datasets are identical (Esposito: [0074] and [0076] " Data aggregation module 216 may identify a particular aircraft data set 112N and a particular non-aircraft data set 114N as being from the same or otherwise overlapping volume of space and the same or otherwise overlapping period of time. Data aggregation module 216 may compare air traffic data and/or weather data corresponding to individual positions in space and times according to both aircraft data set 112N and non-aircraft data set 114N [check identifications of partial datasets], and determine whether the two different data sets 112N and 114N are in accordance with each other and confirm each other [determine whether partial datasets are identical], or whether there is a discrepancy between them."  Also, "Data aggregation module 216 may generate an output that includes the mutually consistent data from data sets 112N and 114N, and that may indicate data sets 112N and 114N to be verified as mutually consistent [identification of partial datasets is identical]." Note that a skilled practitioner would recognize that the partial datasets are identified and checked to see if they agree with each other because they are time and geographically referenced as explained in [0070]. This reads on identifications because the time and geographically referenced data is used to identify the datasets.  Additionally, they are checked to be identical because they are verified to be mutually consistent, which identifies the partial datasets as the same.);
And cross-checking the identification of the assembled single dataset with the identifications for each of the plurality of partial datasets by determining whether the -2-Application No.: 16/831,289Attorney Docket No.: 00194-0209-00000identification of the assembled single dataset and the identifications for each of the plurality of partial datasets are identical; and based on the cross-checking the identifications of the assembled single dataset, transmitting the single dataset to the input device (Esposito: [0073] "While the air traffic data may be substantially consolidated into relevant information of smaller data size from the original ADS-B data by each participating aircraft in the process of generating the respectively transmitted air traffic data, data aggregation module 216 may in some examples consolidate its combined collection of air traffic data further by checking for duplicate information [check identifications of assembled dataset and partial datasets] from air traffic data transmitted by various aircraft with overlapping surveillance ranges, as part of or prior to combining the air traffic data from the one or more aircraft and from one or more non-aircraft data sources into an aggregated air traffic surveillance data set. Data aggregation module 216 may also confirm that the duplicate, overlapping data is mutually consistent [identifications are identical] or use the overlapping data to perform error cross-checks or error correction, such as by comparing error correction bits or aircraft data between data sets reported by multiple reporting aircraft, prior to aggregating or consolidating the duplicate data into the aggregated air traffic data set.").
Kurian and Esposito are considered to be analogous to the claim invention because they are in the same field of data processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian to incorporate the teachings of Esposito to check the identification of datasets to determine whether the datasets identifications are identical because it provides the benefit of consistency for the transmission of requested data over a network.
Kurian and Esposito fail to explicitly teach wherein each identification of the identifications is a cyclic redundancy code generated based on the whole of the dataset; and determining an identification of the assembled single dataset, wherein the identification of the assembled single dataset is a cyclic redundancy code generated based on the whole of the assembled single dataset.
However, in the same field of endeavor, Gong teaches wherein each identification of the identifications is a cyclic redundancy code generated based on the whole of the dataset (Gong: [0039], [0107], and [0133] "In some embodiments, each sub-datagram [partial datasets] comprises an index [generating identifications] and a subset data of the datagram and one or more detectors are configured to decipher the datagram using the index or one or more detectors are configured to decode and reconstruct the datagram using the indexes."  Also, "In some cases, the datagram may further include information related to transmission of the datagram such as a cyclic redundancy check (CRC) code [identifications are cyclic redundancy code]... In some cases, the datagram may be divided into a plurality of sub-datagrams and each sub-datagram may be transmitted using one or more IEs of the management frame. In some cases, each sub-datagram may comprise a portion of the datagram and an index. The index may be used for integration of the sub-datagrams and reconstruct the datagram at a receiver end (e.g. detectors)."  Also, "In some cases, each sub-datagram may comprise an index (e.g., 603-1, 603-2, . . . 603-n) [identifications of a plurality of partial datasets] and a subset of the datagram (e.g., 605-1, 605-2, . . . 605-n)... Each sub-datagram can comprise any portion of subset of the datagram. For instance, a first sub-datagram may comprise an index 603-1 and data 605-1. Data 605-1 contains an identifier of the movable object and a portion of the location data of the movable object."); 
And determining an identification of the assembled single dataset, wherein the identification of the assembled single dataset is a cyclic redundancy code generated based on the whole of the assembled single dataset (Gong: [0107], [0125], and [0132] "As shown in the figure, the datagram 401 may comprise a monitoring data. The monitoring data may comprise at least a location of the movable object or a location of the remote controller. The datagram may also comprise an identifier of the movable object or an identifier of the remote controller. In some cases, the datagram [based on assemble single dataset] may further include information related to transmission of the datagram such as a cyclic redundancy check (CRC) code [identification is cyclic redundancy code]. The datagram may have any length or size that the datagram may be transmitted using one or more IEs or one or more fields of the management frame."  Also, "The datagram may be identified by the special sequence of the reference symbols that is unlikely to occur over the segment of data for this channel and the segment can have a checksum for integrity and further identification."  Also, "In some embodiments, the datagram 601 or 701 may be divided into a plurality of sub-datagrams. The datagram may comprise a monitoring data. The monitoring data may comprise at least a location of the movable object or a location of the remote controller. The datagram may also comprise an identifier of the movable object or an identifier of the remote controller. In some cases, the datagram may include information related to transmission of the datagram such as a cyclic redundancy check (CRC) code.").
Kurian, Esposito, and Gong are considered to be analogous to the claim invention because they are in the same field of data processing and transmission.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian and Esposito to incorporate the teachings of Gong to include a cyclic redundancy code for the identifications of the partial datasets and the assembled single dataset that is generated based on the whole of the assembled single dataset because it provides the benefit of data processing and transmission with improved accuracy and efficiency. Gong explains in [0031] that cyclic redundancy check codes provides the benefit of error detection in data for a dataset.
8.	Regarding Claim 3, Kurian, Esposito, and Gong remains as applied above in Claim 1, and further, Kurian teaches upon determining the identifications are identical, assembling the plurality of partial datasets into the single dataset (Kurian: [0054] and  [0075] "An examination engine may be configured to examine a request 202, a sub-request 212, or a data element 304 for consistency [identical] and/or integrity [cross check identifications]. In some embodiments, the examination engine may examine a request 202, a sub-request 212, or a data element 304 and find a data loss or data corruption."  Also, "At step 710, requesting processing system 140 determines whether the two identifier components are related [data is identical]. At step 712, upon determining that the two identifier components are related to a same identifier, requesting processing system 140 assigns the subsequent data element to a first subset of data elements with the first data element...At step 716...requesting processing system 140 combines the first subset [single dataset] of data elements [assembles data] based on an association between their identifier components.");
And-3-Application No.: 16/831,289 Attorney Docket No.: 00194-0209-00000upon determining the identifications are not identical, re-generating the plurality of sub-requests for transmitting to the plurality of sub-requests to the plurality of instances of the avionics server (Kurian: [0075] "At step 706, requesting processing system 140 identifies a subsequent data element (e.g., 304-3) [re-generate sub-requests] encapsulated in a subsequent sub-wrapper (e.g., 306-3). The subsequent sub-wrapper may be associated with a subsequent identifier component (e.g., 302-3)....At step 714, requesting processing system 140 determines whether all the data elements have been exhausted for the comparison [not identical].").
9.	Regarding Claim 8, Kurian, Esposito, and Gong remains as applied above in Claim 1, and further, Kurian teaches assigning another identification to the single dataset; cross-checking the identification of the… dataset by comparing said another identification to the identifications of said each of the plurality of partial datasets (Kurian: [0075] "At step 708, requesting processing system 140 compares the two identifier components [cross checking identification, comparing another identification]. At step 710, requesting processing system 140 determines whether the two identifier components are related.");
Upon determining said another identification and the identifications are identical, transmitting the single dataset to the input device (Kurian: [0075] "At step 710, requesting processing system 140 determines whether the two identifier components are related [data is identical]. At step 712, upon determining that the two identifier components are related to a same identifier, requesting processing system 140 assigns the subsequent data element to a first subset of data elements with the first data element...At step 716...requesting processing system 140 combines the first subset [single dataset] of data elements based on an association between their identifier components.");
And upon determining said another identification and the identification are not identical, re-generating the plurality of sub-requests for transmitting to the plurality of instances of the avionics server (Kurian: [0075] "At step 706, requesting processing system 140 identifies a subsequent data element (e.g., 304-3) [re-generate sub-requests] encapsulated in a subsequent sub-wrapper (e.g., 306-3). The subsequent sub-wrapper may be associated with a subsequent identifier component (e.g., 302-3)....At step 714, requesting processing system 140 determines whether all the data elements have been exhausted for the comparison [not identical].").
Kurian fails to explicitly teach cross-checking the identification of the assembled single dataset.
However, in the same field of endeavor, Esposito teaches cross-checking the identification of the assembled single dataset (Esposito: [0073] "While the air traffic data may be substantially consolidated into relevant information of smaller data size from the original ADS-B data by each participating aircraft in the process of generating the respectively transmitted air traffic data, data aggregation module 216 may in some examples consolidate its combined collection of air traffic data further by checking for duplicate information [check identifications of assembled dataset and partial datasets] from air traffic data transmitted by various aircraft with overlapping surveillance ranges, as part of or prior to combining the air traffic data from the one or more aircraft and from one or more non-aircraft data sources into an aggregated air traffic surveillance data set. Data aggregation module 216 may also confirm that the duplicate, overlapping data is mutually consistent or use the overlapping data to perform error cross-checks or error correction, such as by comparing error correction bits or aircraft data between data sets reported by multiple reporting aircraft, prior to aggregating or consolidating the duplicate data into the aggregated air traffic data set.").
Kurian, Esposito, and Gong are considered to be analogous to the claim invention because they are in the same field of data processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian and Gong to incorporate the teachings of Esposito to check the identification of datasets to determine whether the datasets identifications are identical because it provides the benefit of consistency for the transmission of requested data over a network.
10.	Regarding Claim 9, Kurian teaches receiving, from an input device, a request for a dataset (Kurian: [0012] and [0039] "In an exemplary embodiment, the system receives a plurality of data elements [acquire data] encapsulated in a plurality of sub-wrappers." Also, "Intake engine 150 may be configured to gather requests [request for dataset] received from clients 110 for further processing by other components of system 100.");
Generating a plurality of sub-requests for receiving, from the avionics server, a corresponding plurality of partial datasets of the dataset (Kurian: [0009] and [0014] "In some embodiments, the system is configured to gather a number of requests, encapsulate each of the requests in a wrapper, split each of the encapsulated requests into sub-requests that are encapsulated in sub-wrappers [partial datasets of dataset], group the encapsulated sub-requests based on some attributes, and send the groups of encapsulated sub-requests to relevant data repositories."   Also, "For example, splitting a request into sub-requests [generation plurality of sub-requests] may enable parallel processing of the sub-requests, thereby reducing processing time for the request. The splitting breaks down a large-size request into multiple small-size sub-requests [partial datasets].");
	Transmitting the plurality of sub-requests to a corresponding plurality of instances of the avionics server, wherein each instance of the plurality of instances includes the dataset (Kurian: [0014] "Transmission of the small-size sub-requests [plurality of sub-requests] to multiple data repositories [plurality of instances] over a network, instead of sending duplicates of the large-size request, facilitates conserving computing resources.");
Generating identifications for each of the plurality of partial datasets… (Kurian: [0009] and [0045] "The identifier associated with the wrapper may comprise a number of components, and each component of the identifier shares an aspect of the identifier [generate identifier]. Each component of the identifier is associated with a sub-wrapper of the wrapper."  Also, "An identifier 204 [generating identifications] associated with a wrapper 206 may comprise any identifying scheme including, but not limited to, an agent, a tag, a matrix, a string, a header, or a footer. In some embodiments, a wrapper 206 is split into a plurality of sub-wrappers 210 [plurality of partial data]. An identifier 204 associated with the wrapper may comprise a plurality of components 208, and each component of the identifier is associated with a sub-wrapper of the wrapper.");
Cross-checking the identifications for each of the plurality of partial datasets… (Kurian: [0054] and [0068] "An examination engine may be configured to examine a request 202, a sub-request 212, or a data element 304 [for each partial dataset] for consistency and/or integrity [cross check identifications]. In some embodiments, the examination engine may examine a request 202, a sub-request 212, or a data element 304 and find a data loss or data corruption."  Also, "At step 608, requesting processing system 140 combines the first subset of data elements based on the unique association between the components of the first identifier [cross check identifications]."); 
Based on the cross-checking the identifications for each of the plurality of partial datasets, assembling the plurality of partial datasets into a single dataset (Kurian: [0051] "Combining engine 158 may then assign these data elements associated with the components of the identifier to a group. In some embodiments, combining engine 158 combines the data elements [assembled plurality of data] in the group associated with the components of the identifier... Combining engine 158 may then combine the three data elements [assemble into single dataset] by attaching the second data element to the first data element, and attaching the third data element to the second data element. This allows the system not to temper with the data elements but still have an ability to reassemble the data elements encapsulated in the sub-wrappers.");
Determining an identification of the assembled single dataset… (Kurian: [0012] "The system may continue identifying any other data elements associated with components of the first identifier and assign the identified data elements to the first group of data elements. Then, the system combines the first group of data elements based a unique association between the components of the first identifier [identifier of assembled single dataset].");
Cross-checking the identification of the… dataset with the identifications for each of the plurality of partial datasets… (Kurian: [0052], [0054], and [0072] "In one exemplary embodiment, combining engine 158 combines two or more data elements 304 encapsulated in sub-wrappers 306 in response to two or more sub-requests 212 of a request 202. Detaching engine 160 may remove the sub-wrappers from these data elements. Note that detaching engine 160 does not temper with the data within the data elements. This allows the system to have an ability to reassemble the data elements encapsulated in the sub-wrappers, while not tampering with the data within the data elements."  Also, "An examination engine may be configured to examine a request 202, a sub-request 212, or a data element 304 for consistency and/or integrity [cross check identifications]. In some embodiments, the examination engine may examine a request 202, a sub-request 212, or a data element 304 and find a data loss or data corruption."  Also, "At step 616, requesting processing system 140 sends the combined first subset of data element [after identification] to a first requestor that requested these data elements.")
And based on the cross-checking the identifications of the… dataset, transmitting the single dataset to the input device (Kurian: [0011] and [0012] "The system described in the present application further provides a technical solution that enables the system to group and combine requested data elements, while securing the data elements during storage and transmission [transmit single dataset] over the network."  Also, “The system may subsequently remove the sub-wrappers from the data elements in the first group of data elements [single dataset], and send [transmit] the combined first group of data elements to a relevant requestor [input device].”).
	Kurian fails to explicitly teach a computer system for acquiring data of an avionics server comprising: a memory storing instructions; and one or more processors configured to execute the instructions to perform operations including: generating identifications for each of the plurality of partial datasets, wherein each identification of the identifications is a cyclic redundancy code generated based on the whole of the dataset; cross-checking the identifications for each of the plurality of partial datasets by determining whether the identifications of each of the plurality of partial datasets are identical; determining an identification of the assembled single dataset, wherein the identification of the assembled single dataset is a cyclic redundancy code generated based on the whole of the assembled single dataset; cross-checking the identification of the assembled single dataset with the identifications for each of the plurality of partial datasets by determining whether the -2-Application No.: 16/831,289Attorney Docket No.: 00194-0209-00000identification of the assembled single dataset and the identifications for each of the plurality of partial datasets are identical.
	However, in the same field of endeavor, Esposito teaches a computer system for acquiring data of an avionics server comprising: a memory storing instructions; and one or more processors configured to execute the instructions to perform operations including: (Esposito: [0010], [0023], and [0057] "The computer-readable medium may be a computer-readable storage medium such as a storage device (e.g., a disk drive, or an optical drive), memory (e.g., a Flash memory, read only memory (ROM), or random access memory (RAM)) or any other type of volatile or non-volatile memory or storage element that stores instructions (e.g., in the form of a computer program or other executable) to cause a processor to perform the techniques described herein. "  Also, "In some examples, in addition to or instead of air traffic data, data aggregating system 150 may also receive weather data downlinked [acquiring data] from aircraft 10-32. Data aggregating system 150 receives data, such as weather data and additional air traffic data, from non-aircraft data sources 40, 42, 44, 60, illustratively including a weather satellite 40, a weather balloon 42, a ground-based weather radar station 44, and additional non-aircraft data sources 60, in the example of FIG. 1."  Also, "Data aggregating system 150 may process incoming data and outgoing data via communication interface 108, which may include interface subsystems for managing data communication with external resources such as datalink station 142 [acquire data from avionics server] and datalink service 140, and one or more public and/or private networks such as the Internet 99."): 
Generating identifications for each of the plurality of partial datasets, wherein each identification of the identifications is… generated based on the whole of the dataset (Esposito: [0073] "Data aggregation module 216 is configured to aggregate or combine air traffic data and potentially also weather data from one or more aircraft, such as any one or more of aircraft 10-32 and non-aircraft data sources 40-60, into an aggregated air traffic data set or aggregated air traffic data and weather data set [identification based on whole dataset]."); 
Cross-checking the identifications for each of the plurality of partial datasets by determining whether the identifications of each of the plurality of partial datasets are identical (Esposito: [0074] and [0076] " Data aggregation module 216 may identify a particular aircraft data set 112N and a particular non-aircraft data set 114N as being from the same or otherwise overlapping volume of space and the same or otherwise overlapping period of time. Data aggregation module 216 may compare air traffic data and/or weather data corresponding to individual positions in space and times according to both aircraft data set 112N and non-aircraft data set 114N [check identifications of partial datasets], and determine whether the two different data sets 112N and 114N are in accordance with each other and confirm each other [determine whether partial datasets are identical], or whether there is a discrepancy between them."  Also, "Data aggregation module 216 may generate an output that includes the mutually consistent data from data sets 112N and 114N, and that may indicate data sets 112N and 114N to be verified as mutually consistent [identification of partial datasets is identical]." Note that a skilled practitioner would recognize that the partial datasets are identified and checked to see if they agree with each other because they are time and geographically referenced as explained in [0070]. This reads on identifications because the time and geographically referenced data is used to identify the datasets.  Additionally, they are checked to be identical because they are verified to be mutually consistent, which identifies the partial datasets as the same.);
And cross-checking the identification of the assembled single dataset with the identifications for each of the plurality of partial datasets by determining whether the -2-Application No.: 16/831,289Attorney Docket No.: 00194-0209-00000identification of the assembled single dataset and the identifications for each of the plurality of partial datasets are identical; and based on the cross-checking the identifications of the assembled single dataset, transmitting the single dataset to the input device (Esposito: [0073] "While the air traffic data may be substantially consolidated into relevant information of smaller data size from the original ADS-B data by each participating aircraft in the process of generating the respectively transmitted air traffic data, data aggregation module 216 may in some examples consolidate its combined collection of air traffic data further by checking for duplicate information [check identifications of assembled dataset and partial datasets] from air traffic data transmitted by various aircraft with overlapping surveillance ranges, as part of or prior to combining the air traffic data from the one or more aircraft and from one or more non-aircraft data sources into an aggregated air traffic surveillance data set. Data aggregation module 216 may also confirm that the duplicate, overlapping data is mutually consistent [identifications are identical] or use the overlapping data to perform error cross-checks or error correction, such as by comparing error correction bits or aircraft data between data sets reported by multiple reporting aircraft, prior to aggregating or consolidating the duplicate data into the aggregated air traffic data set.").
Kurian and Esposito are considered to be analogous to the claim invention because they are in the same field of data processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian to incorporate the teachings of Esposito to check the identification of datasets to determine whether the datasets identifications are identical because it provides the benefit of consistency for the transmission of requested data over a network.
Kurian and Esposito fail to explicitly teach wherein each identification of the identifications is a cyclic redundancy code generated based on the whole of the dataset; and determining an identification of the assembled single dataset, wherein the identification of the assembled single dataset is a cyclic redundancy code generated based on the whole of the assembled single dataset.
However, in the same field of endeavor, Gong teaches wherein each identification of the identifications is a cyclic redundancy code generated based on the whole of the dataset (Gong: [0039], [0107], and [0133] "In some embodiments, each sub-datagram [partial datasets] comprises an index [generating identifications] and a subset data of the datagram and one or more detectors are configured to decipher the datagram using the index or one or more detectors are configured to decode and reconstruct the datagram using the indexes."  Also, "In some cases, the datagram may further include information related to transmission of the datagram such as a cyclic redundancy check (CRC) code [identifications are cyclic redundancy code]... In some cases, the datagram may be divided into a plurality of sub-datagrams and each sub-datagram may be transmitted using one or more IEs of the management frame. In some cases, each sub-datagram may comprise a portion of the datagram and an index. The index may be used for integration of the sub-datagrams and reconstruct the datagram at a receiver end (e.g. detectors)."  Also, "In some cases, each sub-datagram may comprise an index (e.g., 603-1, 603-2, . . . 603-n) [identifications of a plurality of partial datasets] and a subset of the datagram (e.g., 605-1, 605-2, . . . 605-n)... Each sub-datagram can comprise any portion of subset of the datagram. For instance, a first sub-datagram may comprise an index 603-1 and data 605-1. Data 605-1 contains an identifier of the movable object and a portion of the location data of the movable object."); 
And determining an identification of the assembled single dataset, wherein the identification of the assembled single dataset is a cyclic redundancy code generated based on the whole of the assembled single dataset (Gong: [0107], [0125], and [0132] "As shown in the figure, the datagram 401 may comprise a monitoring data. The monitoring data may comprise at least a location of the movable object or a location of the remote controller. The datagram may also comprise an identifier of the movable object or an identifier of the remote controller. In some cases, the datagram [based on assemble single dataset] may further include information related to transmission of the datagram such as a cyclic redundancy check (CRC) code [identification is cyclic redundancy code]. The datagram may have any length or size that the datagram may be transmitted using one or more IEs or one or more fields of the management frame."  Also, "The datagram may be identified by the special sequence of the reference symbols that is unlikely to occur over the segment of data for this channel and the segment can have a checksum for integrity and further identification."  Also, "In some embodiments, the datagram 601 or 701 may be divided into a plurality of sub-datagrams. The datagram may comprise a monitoring data. The monitoring data may comprise at least a location of the movable object or a location of the remote controller. The datagram may also comprise an identifier of the movable object or an identifier of the remote controller. In some cases, the datagram may include information related to transmission of the datagram such as a cyclic redundancy check (CRC) code.").
Kurian, Esposito, and Gong are considered to be analogous to the claim invention because they are in the same field of data processing and transmission.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian and Esposito to incorporate the teachings of Gong to include a cyclic redundancy code for the identifications of the partial datasets and the assembled single dataset that is generated based on the whole of the assembled single dataset because it provides the benefit of data processing and transmission with improved accuracy and efficiency. Gong explains in [0031] that cyclic redundancy check codes provides the benefit of error detection in data for a dataset.
11.	Regarding Claim 14, Kurian, Esposito, and Gong remains as applied above in Claim 9, and further, Esposito teaches the input device is an electronic flight bag or a pilot information display (Esposito: [0043] and [0045] "Aircraft 30 may also receive aggregated air traffic and weather data from data aggregating system 150, and update its air traffic and weather data displays for its flight crew based on the aggregated data outputs it receives from data aggregating system 150, as further described below with reference to FIG. 5. Data aggregating system 150 may thus provide its recipients with updated weather data with improved accuracy based on aggregated, de-conflicted, and corrected air traffic data and weather data outputs, which may be more extensive and more accurate than data from any individual source."  Also, "Aircraft onboard system recipients of the aggregated data outputs may generate a display of or based on the aggregated data outputs (e.g., multiple aggregated data outputs refreshed frequently) on a cockpit display [pilot information display], such as may be implemented as a part of an air traffic data display system, or in any other form that may be useful to a pilot or flight crew operating a recipient aircraft, or useful to any other system aboard the recipient aircraft.").
12.	Regarding Claim 15, Kurian, Esposito, and Gong remains as applied above in Claim 9, and further, Esposito teaches the avionics server may be provided on a flight management system or a connected flight management system service (Esposito: [0031] and [0066] "The various data gathering assets, such as representative aircraft 10-32 and non-aircraft data sources 40-60 as shown in FIG. 1 (collectively, “weather data gathering assets 10-60,” representative of any number and variety of air traffic data and other data gathering assets), may transmit data they respectively collect, such as representative data inputs 201, 202, 203, 204, 205, 206 from aircraft 10, weather balloon 42, weather satellite 40, aircraft 20, ground-based weather radar station 44, and other non-aircraft data sources 60, respectively, to data aggregating system 150 via datalink service 140 and/or other communication means."  Also, "In some examples, this datalink advisory could be detected by the aircraft's flight management system (FMS) [provided on flight management system] or other automated process or system and be presented to the flight crew of the target aircraft as a pre-optimized recommendation.").
13.	Regarding Claim 16, Kurian, Esposito, and Gong remains as applied above in Claim 9, and further, teaches the plurality of instances of the avionics server comprises at least one of a master instance, a spare instance, and a standby instance (Kurian: [0031] "In some embodiments, data store 120 comprises one or more data repositories 122 [instances] (e.g., 122-1 [master instance], 122-2 [spare instance], 122-3 [standby instance]), which may be of different types or the same type.").
14.	Regarding Claim 17, Kurian teaches a non-transitory computer-readable medium storing instruction… (Kurian: [0012], [0038], and [Claim 10] “"In an exemplary embodiment, the system receives a plurality of data elements [acquire data] encapsulated in a plurality of sub-wrappers."  Also, "Memory 146 may comprise any one or a combination of volatile or non-volatile local or remote devices suitable for storing information."  Also, “A non-transitory computer-readable medium comprising logic for processing data requests...”):
Receiving, from an input device, a request for a dataset (Kurian: [0012] and [0039] "In an exemplary embodiment, the system receives a plurality of data elements [acquire data] encapsulated in a plurality of sub-wrappers." Also, "Intake engine 150 may be configured to gather requests [request for dataset] received from clients 110 for further processing by other components of system 100.");
Generating a plurality of sub-requests for receiving, from the avionics server, a corresponding plurality of partial datasets of the dataset (Kurian: [0009] and [0014] "In some embodiments, the system is configured to gather a number of requests, encapsulate each of the requests in a wrapper, split each of the encapsulated requests into sub-requests that are encapsulated in sub-wrappers [partial datasets of dataset], group the encapsulated sub-requests based on some attributes, and send the groups of encapsulated sub-requests to relevant data repositories."   Also, "For example, splitting a request into sub-requests [generation plurality of sub-requests] may enable parallel processing of the sub-requests, thereby reducing processing time for the request. The splitting breaks down a large-size request into multiple small-size sub-requests [partial datasets].");
	Transmitting the plurality of sub-requests to a corresponding plurality of instances of the avionics server, wherein each instance of the plurality of instances includes the dataset (Kurian: [0014] "Transmission of the small-size sub-requests [plurality of sub-requests] to multiple data repositories [plurality of instances] over a network, instead of sending duplicates of the large-size request, facilitates conserving computing resources.");
Generating identifications for each of the plurality of partial datasets… (Kurian: [0009] and [0045] "The identifier associated with the wrapper may comprise a number of components, and each component of the identifier shares an aspect of the identifier [generate identifier]. Each component of the identifier is associated with a sub-wrapper of the wrapper."  Also, "An identifier 204 [generating identifications] associated with a wrapper 206 may comprise any identifying scheme including, but not limited to, an agent, a tag, a matrix, a string, a header, or a footer. In some embodiments, a wrapper 206 is split into a plurality of sub-wrappers 210 [plurality of partial data]. An identifier 204 associated with the wrapper may comprise a plurality of components 208, and each component of the identifier is associated with a sub-wrapper of the wrapper.");
Cross-checking the identifications for each of the plurality of partial datasets… (Kurian: [0054] and [0068] "An examination engine may be configured to examine a request 202, a sub-request 212, or a data element 304 [for each partial dataset] for consistency and/or integrity [cross check identifications]. In some embodiments, the examination engine may examine a request 202, a sub-request 212, or a data element 304 and find a data loss or data corruption."  Also, "At step 608, requesting processing system 140 combines the first subset of data elements based on the unique association between the components of the first identifier [cross check identifications]."); 
Based on the cross-checking the identifications for each of the plurality of partial datasets, assembling the plurality of partial datasets into a single dataset (Kurian: [0051] "Combining engine 158 may then assign these data elements associated with the components of the identifier to a group. In some embodiments, combining engine 158 combines the data elements [assembled plurality of data] in the group associated with the components of the identifier... Combining engine 158 may then combine the three data elements [assemble into single dataset] by attaching the second data element to the first data element, and attaching the third data element to the second data element. This allows the system not to temper with the data elements but still have an ability to reassemble the data elements encapsulated in the sub-wrappers.");
Determining an identification of the assembled single dataset… (Kurian: [0012] "The system may continue identifying any other data elements associated with components of the first identifier and assign the identified data elements to the first group of data elements. Then, the system combines the first group of data elements based a unique association between the components of the first identifier [identifier of assembled single dataset].");
Cross-checking the identification of the… dataset with the identifications for each of the plurality of partial datasets… (Kurian: [0052], [0054], and [0072] "In one exemplary embodiment, combining engine 158 combines two or more data elements 304 encapsulated in sub-wrappers 306 in response to two or more sub-requests 212 of a request 202. Detaching engine 160 may remove the sub-wrappers from these data elements. Note that detaching engine 160 does not temper with the data within the data elements. This allows the system to have an ability to reassemble the data elements encapsulated in the sub-wrappers, while not tampering with the data within the data elements."  Also, "An examination engine may be configured to examine a request 202, a sub-request 212, or a data element 304 for consistency and/or integrity [cross check identifications]. In some embodiments, the examination engine may examine a request 202, a sub-request 212, or a data element 304 and find a data loss or data corruption."  Also, "At step 616, requesting processing system 140 sends the combined first subset of data element [after identification] to a first requestor that requested these data elements.")
And based on the cross-checking the identifications of the… dataset, transmitting the single dataset to the input device (Kurian: [0011] and [0012] "The system described in the present application further provides a technical solution that enables the system to group and combine requested data elements, while securing the data elements during storage and transmission [transmit single dataset] over the network."  Also, “The system may subsequently remove the sub-wrappers from the data elements in the first group of data elements [single dataset], and send [transmit] the combined first group of data elements to a relevant requestor [input device].”).
	Kurian fails to explicitly teach A non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computer system, cause the computer system to perform a method of acquiring data from an avionics server, the method comprising: generating identifications for each of the plurality of partial datasets, wherein each identification of the identifications is a cyclic redundancy code generated based on the whole of the dataset; cross-checking the identifications for each of the plurality of partial datasets by determining whether the identifications of each of the plurality of partial datasets are identical; determining an identification of the assembled single dataset, wherein the identification of the assembled single dataset is a cyclic redundancy code generated based on the whole of the assembled single dataset; cross-checking the identification of the assembled single dataset with the identifications for each of the plurality of partial datasets by determining whether the -2-Application No.: 16/831,289Attorney Docket No.: 00194-0209-00000identification of the assembled single dataset and the identifications for each of the plurality of partial datasets are identical.
	However, in the same field of endeavor, Esposito teaches A non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computer system, cause the computer system to perform a method of acquiring data from an avionics server, the method comprising:  (Esposito: [0010], [0023], and [0057] "The computer-readable medium may be a computer-readable storage medium such as a storage device (e.g., a disk drive, or an optical drive), memory (e.g., a Flash memory, read only memory (ROM), or random access memory (RAM)) or any other type of volatile or non-volatile memory or storage element that stores instructions (e.g., in the form of a computer program or other executable) to cause a processor to perform the techniques described herein. "  Also, "In some examples, in addition to or instead of air traffic data, data aggregating system 150 may also receive weather data downlinked [acquiring data] from aircraft 10-32. Data aggregating system 150 receives data, such as weather data and additional air traffic data, from non-aircraft data sources 40, 42, 44, 60, illustratively including a weather satellite 40, a weather balloon 42, a ground-based weather radar station 44, and additional non-aircraft data sources 60, in the example of FIG. 1."  Also, "Data aggregating system 150 may process incoming data and outgoing data via communication interface 108, which may include interface subsystems for managing data communication with external resources such as datalink station 142 [acquire data from avionics server] and datalink service 140, and one or more public and/or private networks such as the Internet 99."): 
Generating identifications for each of the plurality of partial datasets, wherein each identification of the identifications is… generated based on the whole of the dataset (Esposito: [0073] "Data aggregation module 216 is configured to aggregate or combine air traffic data and potentially also weather data from one or more aircraft, such as any one or more of aircraft 10-32 and non-aircraft data sources 40-60, into an aggregated air traffic data set or aggregated air traffic data and weather data set [identification based on whole dataset]."); 
Cross-checking the identifications for each of the plurality of partial datasets by determining whether the identifications of each of the plurality of partial datasets are identical (Esposito: [0074] and [0076] " Data aggregation module 216 may identify a particular aircraft data set 112N and a particular non-aircraft data set 114N as being from the same or otherwise overlapping volume of space and the same or otherwise overlapping period of time. Data aggregation module 216 may compare air traffic data and/or weather data corresponding to individual positions in space and times according to both aircraft data set 112N and non-aircraft data set 114N [check identifications of partial datasets], and determine whether the two different data sets 112N and 114N are in accordance with each other and confirm each other [determine whether partial datasets are identical], or whether there is a discrepancy between them."  Also, "Data aggregation module 216 may generate an output that includes the mutually consistent data from data sets 112N and 114N, and that may indicate data sets 112N and 114N to be verified as mutually consistent [identification of partial datasets is identical]." Note that a skilled practitioner would recognize that the partial datasets are identified and checked to see if they agree with each other because they are time and geographically referenced as explained in [0070]. This reads on identifications because the time and geographically referenced data is used to identify the datasets.  Additionally, they are checked to be identical because they are verified to be mutually consistent, which identifies the partial datasets as the same.);
And cross-checking the identification of the assembled single dataset with the identifications for each of the plurality of partial datasets by determining whether the -2-Application No.: 16/831,289Attorney Docket No.: 00194-0209-00000identification of the assembled single dataset and the identifications for each of the plurality of partial datasets are identical; and based on the cross-checking the identifications of the assembled single dataset, transmitting the single dataset to the input device (Esposito: [0073] "While the air traffic data may be substantially consolidated into relevant information of smaller data size from the original ADS-B data by each participating aircraft in the process of generating the respectively transmitted air traffic data, data aggregation module 216 may in some examples consolidate its combined collection of air traffic data further by checking for duplicate information [check identifications of assembled dataset and partial datasets] from air traffic data transmitted by various aircraft with overlapping surveillance ranges, as part of or prior to combining the air traffic data from the one or more aircraft and from one or more non-aircraft data sources into an aggregated air traffic surveillance data set. Data aggregation module 216 may also confirm that the duplicate, overlapping data is mutually consistent [identifications are identical] or use the overlapping data to perform error cross-checks or error correction, such as by comparing error correction bits or aircraft data between data sets reported by multiple reporting aircraft, prior to aggregating or consolidating the duplicate data into the aggregated air traffic data set.").
Kurian and Esposito are considered to be analogous to the claim invention because they are in the same field of data processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian to incorporate the teachings of Esposito to check the identification of datasets to determine whether the datasets identifications are identical because it provides the benefit of consistency for the transmission of requested data over a network.
Kurian and Esposito fail to explicitly teach wherein each identification of the identifications is a cyclic redundancy code generated based on the whole of the dataset; and determining an identification of the assembled single dataset, wherein the identification of the assembled single dataset is a cyclic redundancy code generated based on the whole of the assembled single dataset.
However, in the same field of endeavor, Gong teaches wherein each identification of the identifications is a cyclic redundancy code generated based on the whole of the dataset (Gong: [0039], [0107], and [0133] "In some embodiments, each sub-datagram [partial datasets] comprises an index [generating identifications] and a subset data of the datagram and one or more detectors are configured to decipher the datagram using the index or one or more detectors are configured to decode and reconstruct the datagram using the indexes."  Also, "In some cases, the datagram may further include information related to transmission of the datagram such as a cyclic redundancy check (CRC) code [identifications are cyclic redundancy code]... In some cases, the datagram may be divided into a plurality of sub-datagrams and each sub-datagram may be transmitted using one or more IEs of the management frame. In some cases, each sub-datagram may comprise a portion of the datagram and an index. The index may be used for integration of the sub-datagrams and reconstruct the datagram at a receiver end (e.g. detectors)."  Also, "In some cases, each sub-datagram may comprise an index (e.g., 603-1, 603-2, . . . 603-n) [identifications of a plurality of partial datasets] and a subset of the datagram (e.g., 605-1, 605-2, . . . 605-n)... Each sub-datagram can comprise any portion of subset of the datagram. For instance, a first sub-datagram may comprise an index 603-1 and data 605-1. Data 605-1 contains an identifier of the movable object and a portion of the location data of the movable object."); 
And determining an identification of the assembled single dataset, wherein the identification of the assembled single dataset is a cyclic redundancy code generated based on the whole of the assembled single dataset (Gong: [0107], [0125], and [0132] "As shown in the figure, the datagram 401 may comprise a monitoring data. The monitoring data may comprise at least a location of the movable object or a location of the remote controller. The datagram may also comprise an identifier of the movable object or an identifier of the remote controller. In some cases, the datagram [based on assemble single dataset] may further include information related to transmission of the datagram such as a cyclic redundancy check (CRC) code [identification is cyclic redundancy code]. The datagram may have any length or size that the datagram may be transmitted using one or more IEs or one or more fields of the management frame."  Also, "The datagram may be identified by the special sequence of the reference symbols that is unlikely to occur over the segment of data for this channel and the segment can have a checksum for integrity and further identification."  Also, "In some embodiments, the datagram 601 or 701 may be divided into a plurality of sub-datagrams. The datagram may comprise a monitoring data. The monitoring data may comprise at least a location of the movable object or a location of the remote controller. The datagram may also comprise an identifier of the movable object or an identifier of the remote controller. In some cases, the datagram may include information related to transmission of the datagram such as a cyclic redundancy check (CRC) code.").
Kurian, Esposito, and Gong are considered to be analogous to the claim invention because they are in the same field of data processing and transmission.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian and Esposito to incorporate the teachings of Gong to include a cyclic redundancy code for the identifications of the partial datasets and the assembled single dataset that is generated based on the whole of the assembled single dataset because it provides the benefit of data processing and transmission with improved accuracy and efficiency. Gong explains in [0031] that cyclic redundancy check codes provides the benefit of error detection in data for a dataset.
15.	Claims 2, 4-7, 10-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian (US 20190166172 A1), in view of Esposito (US 20180047294 A1), in view of Gong (US 20180330624 A1), and in further view of Miloushev (US 20090234856 A1).
16.	Regarding Claim 2, Kurian, Esposito, and Gong remains as applied above in Claim 1.
	Kurian and Esposito fails to explicitly teach determining whether the plurality of instances of the avionics server is in synchronization with each other; upon determining the plurality of instances of the avionics server is in synchronization with each other, transmitting the plurality of sub-requests to the plurality of instances of the avionics server; and upon determining the plurality of instances of the avionics server is not in synchronization with each other, transmitting a single dataset request to one of the plurality of instances of the avionics server.
	However, in the same field of endeavor, Miloushev teaches determining whether the plurality of instances of the avionics server is in synchronization with each other; upon determining the plurality of instances of the avionics server is in synchronization with each other, transmitting the plurality of sub-requests to the plurality of instances of the avionics server (Miloushev: [0178] and [0191] "The path names 901, 902 and 903 of incoming file requests, such as file open requests, initiated by a network client are compared to the name-mapping rules in the first column (preferably the comparison is done either by matching longest prefixes first, or by applying the rules in a predefined order of priority, so that overlapping pathnames can be specified). If a match is found [synchronization], the matching portion of the file base path is replaced with the name from the second column and the request is forwarded [transmit request] to the new path for processing."  Also, "When a client initiates a file write transaction, the switch aggregates the transaction by replicating the user data into all of the member transactions. As a result, all member files 1001 through 1004 are updated synchronously [synchronization with each other] with the same data.");
And upon determining the plurality of instances of the avionics server is not in synchronization with each other, transmitting a single dataset request to one of the plurality of instances of the avionics server (Miloushev: [0172] "To achieve this objective, the file switch preferably aggregates all operations of one or more network file protocols in such a way that clients connected to the switch will not be able to distinguish its operation from the operation of a single network file server [not synchronized]. This requires the switch to aggregate all entities [single data request] exposed by a typical network file protocol, in particular, the file system namespace, directories, and files.").
Kurian, Esposito, Gong, and Miloushev are considered to be analogous to the claim invention because they are in the same field of data processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian, Esposito, and Gong to incorporate the teachings of Miloushev to determine whether the instances are in synchronization with the avionics server because it provides the benefit of consistency for the transmission of requested data over a network.
17.	Regarding Claim 4, Kurian, Esposito, and Gong remains as applied above in Claim 1, and further, Kurian teaches transmitting the number of the plurality of sub-requests to corresponding plurality of instances of the avionics server (Kurian: [0014] "Transmission of the small-size sub-requests [plurality of sub-requests] to multiple data repositories [plurality of instances] over a network, instead of sending duplicates of the large-size request, facilitates conserving computing resources.").
	Kurian fails to teach receiving a distribution ratio from a rule database; and determining a number of the plurality of sub-requests to transmit based on the distribution ratio in the rule database;
	However, in the same field of endeavor, Miloushev teaches receiving a distribution ratio from a rule database (Miloushev: [0190] "With this mechanism, if multiple clients try to read the same file 1000, the file switch will direct their transactions to different member servers at random (or in accordance with predefined criteria, such as load balancing criteria [rule database]). The switch thus balances the load [distribution ratio] among these file servers."); 
Determining a number of the plurality of sub-requests to transmit based on the distribution ratio in the rule database (Miloushev: [0156] "A number of stripes field 805 [determine number] for indicating the number of stripes [plurality of sub-requests] into which the corresponding user file has been divided [based on distribution ratio].");
Kurian, Esposito, Gong, and Miloushev are considered to be analogous to the claim invention because they are in the same field of data processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian, Esposito, and Gong to incorporate the teachings of Miloushev to distribute data because it provides the benefit of improved efficiency by performing distributed data acquisition.
18.	Regarding Claim 5, Kurian, Esposito, Gong, and Miloushev remains as applied above in Claim 4, and further, Miloushev teaches dynamically generating a new distribution ratio based on at least one of avionics data parameters and user parameters (Miloushev: [0100] "And preferably on administrator's request, the file switches redistribute [generating new distribution ratio] the files and their data across all file servers, including the newly added ones, thus extending both the capacity and the performance of the file system.  In case the administrator wishes to remove one or more file servers from a NAS array, the administrator can request that a file switch free up specified servers [user parameters] (by redistributing the files to the file servers that remain in the NAS array).");
and updating the rule database with the new distribution ratio (Miloushev: [0100] "Upon completion of that process, the file switches notifies the administrator [updates new distribution ratio] that the selected file servers are free and can be removed without data loss.").
19.	Regarding Claim 6, Kurian, Esposito, Gong, and Miloushev remains as applied above in Claim 4, and further, Miloushev teaches the distribution ratio is based on at least one of a type of data, a volume of data, redundancy management states, phases of flights, a user location, and workloads of the plurality of instances of the avionics server (Miloushev: [0206] "In this way, different files can be aggregated in different ways [distribution ratio] using different combinations of striping, mirroring [redundancy] and other data aggregation techniques to achieve optimal balance between performance, storage utilization and the desired level of data availability [workloads].").
20.	Regarding Claim 7, Kurian, Esposito, and Gong remains as applied above in Claim 1.
	Kurian and Miloushev fails to explicitly teach the plurality of instances of the avionics server is synchronized with each other based on a redundancy management strategy.
	However, in the same field of endeavor, Miloushev teaches the plurality of instances of the avionics server is synchronized with each other based on a redundancy management strategy (Miloushev: [0391] "At block 2602, the redundant metavolume controller (RMC) [redundancy management strategy] receives a request from a file aggregator to access the redundant metavolumes stored in a group of metaservers [instances].").
Kurian, Esposito, Gong, and Miloushev are considered to be analogous to the claim invention because they are in the same field of data processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian, Esposito, and Gong to incorporate the teachings of Miloushev to determine whether the instances are in synchronization based on redundancy with the avionics server because it provides the benefit of consistency for the transmission of requested data over a network.  Also, redundancy provides the added benefit of increased reliability.
21.	Regarding Claim 10, Kurian, Esposito, and Gong remains as applied above in Claim 9.
	Kurian and Esposito fails to explicitly teach the one or more processor configured to execute the instructions to perform operations further including: determining whether the plurality of instances of the avionics server is in synchronization with each other; upon determining the plurality of instances of the avionics server is in synchronization with each other, transmitting the plurality of sub-requests to the plurality of instances of the avionics server; and upon determining the plurality of instances of the avionics server is not in synchronization with each other, transmitting a single dataset request to one of the plurality of instances of the avionics server.
	However, in the same field of endeavor, Miloushev teaches the one or more processor configured to execute the instructions to perform operations further including: determining whether the plurality of instances of the avionics server is in synchronization with each other; upon determining the plurality of instances of the avionics server is in synchronization with each other, transmitting the plurality of sub-requests to the plurality of instances of the avionics server (Miloushev: [0178] and [0191] "The path names 901, 902 and 903 of incoming file requests, such as file open requests, initiated by a network client are compared to the name-mapping rules in the first column (preferably the comparison is done either by matching longest prefixes first, or by applying the rules in a predefined order of priority, so that overlapping pathnames can be specified). If a match is found [synchronization], the matching portion of the file base path is replaced with the name from the second column and the request is forwarded [transmit request] to the new path for processing." Also, "When a client initiates a file write transaction, the switch aggregates the transaction by replicating the user data into all of the member transactions. As a result, all member files 1001 through 1004 are updated synchronously [synchronization with each other] with the same data.");
And upon determining the plurality of instances of the avionics server is not in synchronization with each other, transmitting a single dataset request to one of the plurality of instances of the avionics server (Miloushev: [0172] "To achieve this objective, the file switch preferably aggregates all operations of one or more network file protocols in such a way that clients connected to the switch will not be able to distinguish its operation from the operation of a single network file server [not synchronized]. This requires the switch to aggregate all entities [single data request] exposed by a typical network file protocol, in particular, the file system namespace, directories, and files.").
Kurian, Esposito, Gong, and Miloushev are considered to be analogous to the claim invention because they are in the same field of data processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian, Esposito, and Gong to incorporate the teachings of Miloushev to determine whether the instances are in synchronization with the avionics server because it provides the benefit of consistency for the transmission of requested data over a network.
22.	Regarding Claim 11, Kurian, Esposito, and Gong remains as applied above in Claim 9, and further, Kurian teaches transmitting the number of the plurality of sub-requests to corresponding plurality of instances of the avionics server (Kurian: [0014] "Transmission of the small-size sub-requests [plurality of sub-requests] to multiple data repositories [plurality of instances] over a network, instead of sending duplicates of the large-size request, facilitates conserving computing resources.").
	Kurian fails to teach the one or more processor configured to execute the instructions to perform operations further including: receiving a distribution ratio from a rule database; and determining a number of the plurality of sub-requests to transmit based on the distribution ratio in the rule database;
	However, in the same field of endeavor, Miloushev teaches the one or more processor configured to execute the instructions to perform operations further including: receiving a distribution ratio from a rule database (Miloushev: [0190] "With this mechanism, if multiple clients try to read the same file 1000, the file switch will direct their transactions to different member servers at random (or in accordance with predefined criteria, such as load balancing criteria [rule database]). The switch thus balances the load [distribution ratio] among these file servers.");
Determining a number of the plurality of sub-requests to transmit based on the distribution ratio in the rule database (Miloushev: [0156] "A number of stripes field 805 [determine number] for indicating the number of stripes [plurality of sub-requests] into which the corresponding user file has been divided [based on distribution ratio].");
Kurian, Esposito, Gong, and Miloushev are considered to be analogous to the claim invention because they are in the same field of data processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian, Esposito, and Gong to incorporate the teachings of Miloushev to distribute data because it provides the benefit of improved efficiency by performing distributed data acquisition.
23.	Regarding Claim 12, Kurian, Esposito, Gong, and Miloushev remains as applied above in Claim 11, and further, Miloushev teaches the one or more processor configured to execute the instructions to perform operations further including: dynamically generating a new distribution ratio based on at least one of avionics data parameters and user parameters (Miloushev: [0100] "And preferably on administrator's request, the file switches redistribute [generating new distribution ratio] the files and their data across all file servers, including the newly added ones, thus extending both the capacity and the performance of the file system.  In case the administrator wishes to remove one or more file servers from a NAS array, the administrator can request that a file switch free up specified servers [user parameters] (by redistributing the files to the file servers that remain in the NAS array).");
And updating the rule database with the new distribution ratio (Miloushev: [0100] "Upon completion of that process, the file switches notifies the administrator [updates new distribution ratio] that the selected file servers are free and can be removed without data loss.").
24.	Regarding Claim 13, Kurian, Esposito, Gong, and Miloushev remains as applied above in Claim 11, and further, Miloushev teaches the one or more processor configured to execute the instructions to perform operations further including: wherein the distribution ratio is based on at least one of a type of data, a volume of data, redundancy management states, phases of flights, a user location, and workloads of the plurality of instances of the avionics server (Miloushev: [0206] "In this way, different files can be aggregated in different ways [distribution ratio] using different combinations of striping, mirroring [redundancy] and other data aggregation techniques to achieve optimal balance between performance, storage utilization and the desired level of data availability [workloads].") .
25.	Regarding Claim 18, Kurian, Esposito, and Gong remains as applied above in Claim 17.
	Kurian and Esposito fails to explicitly teach determining whether the plurality of instances of the avionics server is in synchronization with each other; upon determining the plurality of instances of the avionics server is in synchronization with each other, transmitting the plurality of sub-requests to the plurality of instances of the avionics server; and upon determining the plurality of instances of the avionics server is not in synchronization with each other, transmitting a single dataset request to one of the plurality of instances of the avionics server.
	However, in the same field of endeavor, Miloushev teaches determining whether the plurality of instances of the avionics server is in synchronization with each other; upon determining the plurality of instances of the avionics server is in synchronization with each other, transmitting the plurality of sub-requests to the plurality of instances of the avionics server (Miloushev: [0178] and [0191] "The path names 901, 902 and 903 of incoming file requests, such as file open requests, initiated by a network client are compared to the name-mapping rules in the first column (preferably the comparison is done either by matching longest prefixes first, or by applying the rules in a predefined order of priority, so that overlapping pathnames can be specified). If a match is found [synchronization], the matching portion of the file base path is replaced with the name from the second column and the request is forwarded [transmit request] to the new path for processing.” Also, "When a client initiates a file write transaction, the switch aggregates the transaction by replicating the user data into all of the member transactions. As a result, all member files 1001 through 1004 are updated synchronously [synchronization with each other] with the same data.");
And upon determining the plurality of instances of the avionics server is not in synchronization with each other, transmitting a single dataset request to one of the plurality of instances of the avionics server (Miloushev: [0172] "To achieve this objective, the file switch preferably aggregates all operations of one or more network file protocols in such a way that clients connected to the switch will not be able to distinguish its operation from the operation of a single network file server [not synchronized]. This requires the switch to aggregate all entities [single data request] exposed by a typical network file protocol, in particular, the file system namespace, directories, and files.").
Kurian, Esposito, Gong, and Miloushev are considered to be analogous to the claim invention because they are in the same field of data processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian, Esposito, and Gong to incorporate the teachings of Miloushev to determine whether the instances are in synchronization with the avionics server because it provides the benefit of consistency for the transmission of requested data over a network.
26.	Regarding Claim 19, Kurian, Esposito, and Gong remains as applied above in Claim 17, and further, Kurian teaches transmitting the number of the plurality of sub-requests to corresponding plurality of instances of the avionics server (Kurian: [0014] "Transmission of the small-size sub-requests [plurality of sub-requests] to multiple data repositories [plurality of instances] over a network, instead of sending duplicates of the large-size request, facilitates conserving computing resources.").
	Kurian fails to teach receiving a distribution ratio from a rule database; and determining a number of the plurality of sub-requests to transmit based on the distribution ratio in the rule database.
	However, in the same field of endeavor, Miloushev teaches receiving a distribution ratio from a rule database (Miloushev: [0190] "With this mechanism, if multiple clients try to read the same file 1000, the file switch will direct their transactions to different member servers at random (or in accordance with predefined criteria, such as load balancing criteria [rule database]). The switch thus balances the load [distribution ratio] among these file servers."); 
And determining a number of the plurality of sub-requests to transmit based on the distribution ratio in the rule database (Miloushev: [0156] "A number of stripes field 805 [determine number] for indicating the number of stripes [plurality of sub-requests] into which the corresponding user file has been divided [based on distribution ratio].").
Kurian, Esposito, Gong, and Miloushev are considered to be analogous to the claim invention because they are in the same field of data processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian, Esposito, and Gong to incorporate the teachings of Miloushev to distribute data because it provides the benefit of improved efficiency by performing distributed data acquisition.
27.	Regarding Claim 20, Kurian, Esposito, Gong, and Miloushev remains as applied above in Claim 19, and further, Miloushev teaches dynamically generating a new distribution ratio based on at least one of avionics data parameters and user parameters; and updating the rule database with the new distribution ratio (Kurian: [0206] "In this way, different files can be aggregated in different ways [distribution ratio] using different combinations of striping, mirroring [redundancy] and other data aggregation techniques to achieve optimal balance between performance, storage utilization and the desired level of data availability [workloads].").

Response to Arguments
28.	Applicant’s arguments with respect to Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant's arguments filed 11/2/2022 have been fully considered but they are not persuasive. Gong (US 20180330624 A1) has been applied to teach the amended subject matter of the identifications that are cyclic redundancy code generated based on the whole dataset and determining the assembled single dataset cyclic redundancy code identifications in the rejection above as cited in at least paragraphs [0039], [0107], [0125], and [0132]-[0133] to teach the cyclic redundancy codes.
29.	Kurian (US 20190166172 A1), in view of Esposito (US 20180047294 A1), in view of Gong (US 20180330624 A1), and in further view of Miloushev (US 20090234856 A1) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
30.	Claims 1-20 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Prior Art
31.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Bailey (US 20140257598 A1)
Schwindt (US 20190213892 A1)
Wolford (US 9613536 A)

Conclusion
32.	Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited. Therefore, any previously cited figures, columns and lines should not be considered to limit the references in any way. The entire reference must be taken as a whole; accordingly, the Examiner contends that the art supports the rejection of the claims and the rejection is maintained.
33.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        

/ADAM D TISSOT/Primary Examiner, Art Unit 3663